Citation Nr: 0721609	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  96-39 942	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for migraine 
headaches, rated 30 percent prior to January 31, 2000, and 50 
percent from January 31, 2000. 

3.  Entitlement to an increased rating for residuals of a 
right leg stress fracture with arthralgia, rated 10 percent 
disabling prior to September 8, 2003, and 20 percent from 
September 8, 2003. 

4.  Entitlement to an increased rating for gastritis with 
history of hiatal hernia, currently rated 10 percent 
disabling. 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active military duty from October 1986 
to February 1987, from February 1988 to July 1990, and from 
January 2002 to March 2003.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied a 
disability rating greater than 30 percent for migraine 
headaches, denied a disability rating greater than 10 percent 
for residuals of a right leg stress fracture with arthralgia, 
and denied a disability rating greater than 10 percent for 
gastritis with a history of a hiatal hernia.

In pertinent part of an August 1991 rating decision, the RO 
continued to deny service connection for hypertension.  The 
veteran submitted a timely notice of disagreement (NOD) in 
August 1992.  No statement of the case (SOC) has been issued 
addressing this issue and it is not clear that the veteran 
has withdrawn his NOD.  In accordance with 38 C.F.R. § 19.26, 
unless the matter has been resolved by a grant of benefits or 
the NOD is withdrawn, VA must prepare an SOC.  Thus, a remand 
is necessary and the issue has been added to page 1 of this 
decision.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999). 

As noted in the Board's May 2000 REMAND, in September 1997 
the RO denied service connection for diabetes mellitus.  At a 
videoconference hearing in March 2000, the veteran testified 
that he filed a timely NOD with that decision.  In the May 
2000 REMAND, this matter was referred to the RO for 
appropriate action; however, none appears to have been taken.  
According to an August 2003 VA neurological examination 
report, a physician concluded that diabetes mellitus likely 
began during active service.  Thus, the matter is again 
referred for action.

In March 2000, the veteran testified before a Veterans Law 
Judge who is no longer employed at the Board.  In April 2007, 
the Board notified the veteran of his right to another 
hearing.  Because the veteran has not responded to the 
notice, a new hearing is not necessary.  

Service connection for hypertension is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  For the portion of the appeal period prior to January 31, 
2000, migraines were manifested by very frequent, completely 
prostrating, and prolonged attacks productive of severe 
economic inadaptability.

2.  Throughout the appeal period, service-connected residuals 
of right leg stress fracture with arthralgia of the right 
lower extremity has been manifested by right tibial and right 
ankle tenderness and pain with right ankle swelling with 
moderate limitation of motion of the right knee.  

3.  Throughout the appeal period, the service-connected 
digestive tract disability has been manifested by nausea, 
vomiting, and shoulder and epigastric pains productive of 
considerable, but not severe, impairment of health.

4.  Neither weight loss nor anemia are shown.  



CONCLUSIONS OF LAW

1.  For the portion of the appeal period prior to January 31, 
2000, the criteria of a 50 percent schedular rating for 
migraine headaches are more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, § 4.124a, 
Diagnostic Code 8100 (2006).

2.  Throughout the appeal period, the criteria of a 20 
percent rating for residuals of a right leg stress fracture 
with arthralgia are more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71, Plate II, § 4.71a, Diagnostic Code 5299-5262 
(2006). 

3.  Throughout the appeal period, the criteria of a 30 
percent rating for gastritis with history of hiatal hernia 
are more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.111, 4.113, 4.114, 
Diagnostic Codes 7307, 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in February and October 2005 and March and September 
2006, which informed the veteran of what evidence is needed 
to substantiate the claims, what evidence he was responsible 
for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
after the initial adverse decision.  Thus a timing defect has 
occurred.  

In order to cure a timing defect, a compliant notice must be 
issued followed by the readjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II).  In compliance with Mayfield II, the Board 
remanded the case specifically for additional notice to the 
veteran.  See also Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004).  Following readjudication of the claim, the RO 
issued a supplemental statement of the case.  Thus, the 
Board's adjudication of the claim will not be unfairly 
prejudicial to the veteran.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

VA provided the additional notices recommended by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, in March 2006 and 
September 2006.  Thus, no unfair prejudice will result from 
the Board's handling of the matter at this time.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Migraines

Migraines have been rated 30 percent prior to January 31, 
2000, and 50 percent beginning on January 31, 2000.  Under 
Diagnostic Code 8100, a 30 percent evaluation requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation requires very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2006).  

Because the maximum available schedular rating has been 
assigned effective from January 31, 2000, the only remaining 
issue for consideration are whether a higher schedular rating 
is warranted for any portion of the appeal period prior to 
January 31, 2000.  The relevant history appears below.

In an August 1992 NOD concerning claimed hypertension, the 
veteran requested that his migraines be reevaluated because 
the disability had worsened.  VA clinical reports dated 
within one year prior to this claim note complaints of and 
treatment for migraine headaches.  VA examined the veteran in 
September 1992 and issued a rating decision in November 1992 
that denied an increased rating.  The veteran did not appeal 
that decision.  Rather, in April 1994, he requested an 
increased rating.  

In August 1994, the veteran submitted a statement to the 
effect that he had lost 50 pounds and had not had a headache 
since he lost weight; however, in a May 1996 NOD, the veteran 
reported that his migraines were very frequent and completely 
prostrating, even causing blindness.  Migraines reportedly 
occurred twice per week or once per week with durations of at 
least a week.  

In a September 1996 claim for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU), the veteran attributed unemployability to migraines.  
He reported that he had not worked since August 1995.  

In May 1997, M. Shawbitz, M.D., evaluated the veteran.  The 
veteran reported that he had 3-4 headaches per month with 
tremors, numbness over the entire body, sensitivity to light, 
nausea, and vomiting.  Other VA private medical reports dated 
in the later 1990s note treatment for headaches.  An April 
1998 report notes that the veteran has "a terrible headache 
all of the time."  A February 2000 VA clinical record notes 
"No Relief From Migraine Headache."  A February 2000 
private hospital report notes severe headaches.  

In March 2000, the veteran testified that headaches lasted 
from 3 to 5 days and occurred weekly to every 10 days, but 
some headaches had lasted as long as 20 days.  He took 
Percocet(r) and Xanax(r).  

A July 2000 VA neurological consultation report indicates 
that since April 1998, the veteran's headaches had not 
responded to any medication and that since 1998 the 
neurologist had been convinced that these were refractory 
migraines.  

According to an August 2003 VA compensation examiner, the 
veteran's complaints concerning the severity and frequency of 
his migraines were consistent and credible and worthy of the 
maximum rating for the condition.  

The above record indicates that prior to January 31, 2000, 
migraines were manifested by complaints of frequent, severe, 
and debilitating migraines accompanied by occasional nausea 
and vomiting.  Except for a brief period in 1994, comparing 
the migraine symptoms exhibited prior to January 31, 2000, 
with the rating criteria, it is apparent that very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability existed well prior to January 
31, 2000.  After considering all the evidence of record, 
including the testimony, the Board finds that the evidence 
favors the claim.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  A 50 percent maximum schedular disability 
rating is therefore granted for that portion of the appeal 
period prior to January 31, 2000.  

Residuals of Right Leg Stress Fracture with arthralgia

Residuals of a right leg stress fracture were rated 10 
percent disabling prior to September 8, 2003, and 20 percent 
beginning on September 8, 2003, by analogy under Diagnostic 
Code 5299-5262.  See 38 C.F.R. § 4.20 (2006) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous]; see 
also 38 C.F.R. § 4.27 (2006) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  The issue for the Board is whether there is any 
basis to assign a higher rating during any portion of the 
appeal period.  

In April 1994, the veteran requested an increased rating.  In 
July 1994, S. Goodwiller, M.D., reported that the right leg 
injury should not prohibit re-enlistment in the military.  

In August 1994, the veteran submitted a statement to VA to 
the effect that his right leg had completely healed and that 
he had passed a military physical.  In September 1994, VA 
sent the veteran a letter proposing to stop VA disability 
compensation based on the veteran's re-enlistment into active 
military service.  

In a September 1995 letter to VA, the veteran reported that 
he underwent a military physical examination in August 1994, 
which was terminated upon examination of his right leg.  

A September 1995 VA consultation report notes new injury to 
right tibia 4 to 5 days earlier.  Crutches were issued.  A 
September 1995 VA report notes that an X-ray did show a 
hairline fracture of the right mid tibia.  

On September 7, 1995, the veteran reported that he had been 
out of work for over a month because of his leg fracture.  He 
reported that he was on crutches, was unable to work, and was 
awaiting surgery.  He requested that the disability be re-
evaluated.

In April 1996, the RO denied an increased rating for the 
right leg, then rated 10 percent disabling.  The RO 
subsequently obtained private medical reports, including a 
January 1996 report that notes that a pathological fracture 
of the right leg "keeps breaking in the same spot." 

A July 1996 VA report notes a 1-year history of right leg 
pain and swelling with painful right ankle motion.  
Subsequent VA clinical records reflect complaints of right 
leg pains and probable recurrence of tibial stress fractures.  
A July 1996 private magnetic resonance imaging (MRI) failed 
to detect any right lower extremity soft tissue mass and a 
subsequent July 1996 VA report noted the MRI results and 
offered an impression of healed right tibia stress fracture.  
May 1997 right ankle X-rays were negative.  

According to a May 1997 VA bones compensation examination 
report, the veteran had chronic right lower leg pains that 
increased after activities and during cold or wet weather.  
He was currently employed as an engineering inspector.  The 
right ankle dorsiflexed to 5 degrees and plantar flexed to 40 
degrees.  The veteran limped favoring the right leg and the 
right knee emitted popping and crepitance.  Right foot pulses 
were intact.  X-rays were obtained.  The diagnosis was right 
lower leg stress fractures.  

In March 2000, the veteran testified that his chief right leg 
problem was with walking.  He had right leg, knee, and ankle 
pains since 1988.  He testified that he was not currently 
working, although this was due to headaches.  

In May 2000, the Board remanded the case for a more thorough 
examination of the right knee, tibia, and ankle.  

According to a September 2003 VA compensation examination 
report, the veteran had last worked 5 to 6 months prior.  He 
complained of pain, weakness, and stiffness from the right 
knee to the ankle.  He had not used a brace, but he sometimes 
used a cane.  The physician noted that standing produced 
right leg redness from the knee to the foot, but the left leg 
did not discolor.  The right ankle was swollen.  The veteran 
walked with a stiff limp and had marked difficulty while 
walking.  The right quadriceps showed significant atrophy.  
Right knee range of motion was to 105 degrees with painful 
patellofemoral crepitance.  The right knee was stable.  The 
right tibia was tender and the swollen right ankle was 
exquisitely tender.  The right ankle had no dorsiflexion and 
had only 15 degrees of plantar flexion (normal ankle range of 
motion is to 20 degrees of dorsiflexion and to 40 degrees of 
plantar flexion, according to the physician).  

X-rays of the right knee, tibia, and ankle were unremarkable.  
The diagnosis was reflex sympathetic dystrophy resulting from 
the original injury.  According to the physician, this 
diagnosis explained the hyperemia of the skin, the ankle 
joint swelling, and also the stiffness in the knee and ankle.  
Associated pains had caused right quadriceps atrophy, which 
then led to right patellofemoral crepitance.  Painful flare-
ups would cause a 10 percent increase in disability, the 
examiner opined.  The physician also noted that diabetes 
"may be" a contributing factor to reflex sympathetic 
dystrophy.  The examiner noted that during flare-ups the 
veteran would be at least 10 percent worse. 

In an October 2003 rating decision, the RO granted a 20 
percent rating for the right leg effective from September 8, 
2003, the date of the VA examination, under Diagnostic Code 
5299-5262.  

VA clinical records dated since October 2003 mention 
complaints of right leg pain.

Throughout the appeal period, the service-connected right 
lower extremity disability has been manifested by complaints 
of right leg pain and swelling with painful right ankle and 
right knee motion.  Right knee range of motion is to 105 
degrees of flexion with painful patellofemoral crepitance.  
Right ankle range of motion has varied from as much as 5 
degrees of dorsiflexion to zero dorsiflexion and from as much 
as 40 degrees of plantar flexion in May 1997 to only 15 
degrees of plantar flexion in 2003.  The service-connected 
disability includes hyperemia of the skin and swelling of the 
right lower extremity.  Also found to be related to the 
service-connected right tibia fracture was right quadriceps 
atrophy and right patellofemoral crepitance.  Painful flare-
ups cause additional disability.  Neither right knee 
instability nor right knee arthritis is shown.  

Under Diagnostic Code 5262, impairment caused by malunion of 
the tibia and fibula of either lower extremity warrants a 10 
percent evaluation when there is slight knee or ankle 
disability.  A 20 percent evaluation requires moderate knee 
or ankle disability.  A 30 percent evaluation requires 
malunion of the tibia or fibula and marked knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006).  
No medical evidence, including X-rays, during the lengthy 
appeal period reflect any malunion or nonunion of the tibia 
or fibula.  There have been no evidence of recurring stress 
fractures.  The examiner noted the veteran's complaints of 
functional limitation during flare-ups and indicated 
additional disability of 10 percent.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 - 207 (1995)..  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors a 20 
percent rating pursuant to Diagnostic Code 5299-5262 for the 
entire appeal period.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.    



Gastritis with History of Hiatal Hernia

Gastritis with history of hiatal hernia has been rated 10 
percent disabling throughout the appeal period under 
Diagnostic Code 7346-7307.  The Board must determine whether 
a higher rating may be assigned during any portion of the 
appeal period.  

Service connection was established for the disability in 
April 1991 and a 10 percent rating was assigned.  In November 
1992, the 10 percent rating was continued.  In April 1994, 
the veteran requested an increased rating.  

A February 1996 gastroenterology report notes complaints of 
frequent epigastric distress, nausea, and vomiting.  

In April 1996, the RO denied an increased rating for 
gastritis with history of hiatal hernia, rated 10 percent 
disabling.  In a May 1996 NOD, the veteran reported that his 
gastritis with hiatal hernia continued to worsen.  He took 
daily medication and received treatment at Pensacola and 
Biloxi VA Medical Centers.  He reported regurgitation, 
shoulder pains, and reflux. 

In September 1996, the veteran reported that he was 
hospitalized from August 30 to September 8, 1996, at Biloxi 
VA Medical Center.  He submitted a September 1996 hospital 
report that contains a diagnosis of severe gastroesophageal 
reflux disease (GERD).  A September 3, 1996, VA hospital 
report notes a possible esophageal rupture.  A barium swallow 
study dated September 3, 1996, notes that no obvious 
destructive pattern was seen in the small bowel.  

According to a May 1997 VA stomach compensation examination 
report, in September 1996 the veteran underwent laparoscopic 
Nissen fundoplication; however, symptoms worsened after 
surgery.  The veteran weighed 195 pounds and his maximum 
weight had been 230 pounds.  He was not anemic.  He reported 
vomiting once or twice daily and epigastric pains daily and 
frequently.  The diagnosis was chronic, recurrent GERD, 
persistent even after fundoplication.  

In September 1997, the RO continued a 10 percent rating for 
the digestive disorder.

In March 2000, the veteran testified that every time he ate 
he got sick.  He testified that he adhered to a diabetic 
diet, but regurgitated at least every other day.  He 
testified that he currently weighed about 175 pounds.

In May 2000, the Board remanded the case for a more thorough 
examination of any related digestive tract disorder.  

According to an August 2003 VA stomach, duodenum, and 
peritoneal adhesions compensation examination report, the 
veteran had discontinued taking Prilosec(r) for reflux.  H 
reported that his symptoms were as severe as they were prior 
to surgery in 1996.  He continued to avoid certain food.  He 
complained of continued nausea and vomiting, while the 
examiner noted that these were GERD symptoms and also 
migraine symptoms.  The veteran denied hematemesis or melena.  
Current body weight was 175 pounds, which was a slight 
increase in recent months.  The diagnosis was GERD with 
questionable benefit from Nissen fundoplication.  

In an addendum report dated September 4, 2003, the VA 
physician noted that H. Pylori was found, but an upper GI 
study showed a previous hiatal hernia surgery with no current 
lesion.  The veteran was started on Prevpac(r) for H. Pylori 
bacteria and rabeprazole for GERD.  

In March 2004, the veteran weighed 165 pounds and he was 
taking Zantac(r).  In November 2004, the veteran weighed 180 
pounds.  

The above-mentioned medical and lay evidence reflects that 
throughout the appeal period, the service-connected digestive 
tract disability has been manifested by nausea, vomiting, and 
shoulder and epigastric pains productive of considerable, but 
not severe, impairment of health.  Neither weight loss nor 
anemia is shown.  

In its May 2000 remand, the Board requested that the VA 
examiner address whether the symptoms had caused 
considerable, or severe impairment of health, or neither.  In 
this regard, the VA physician stated "there are no alarm 
symptoms at this present time" and also mentioned that the 
veteran's symptoms were as prior to surgery.  Therefore, the 
Board will place emphasis on the September 1996 VA hospital 
report that notes "severe GERD" at the time of the surgery.  
Moreover, VA has provided additional guidance for rating 
digestive disabilities 

According to § 4.111, "anastomotic operations" can produce 
various postgastrectomy symptoms, including dumping syndrome 
or hypoglycemia, which are seen shortly after eating meals.  
38 C.F.R. § 4.111 (2006).  Although the veteran underwent a 
laparoscopic Nissen fundoplication to reduce reflux symptoms, 
this does not appear to be an "anastomatic operation" nor 
does it appear to be in the nature of a gastrectomy (excision 
of the stomach) such as to trigger consideration of rating 
for postgastrectomy syndrome under Diagnostic Code 7308 or a 
rating for dumping syndrome or hypoglycemia. 

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  
38 C.F.R. § 4.113 (2006).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2006).

38 C.F.R. § 4.114 and associated diagnostic codes were 
revised effective July 2, 2001, which is during the lengthy 
appeal period shown in this case.  The rating criteria for 
the disability or disabilities shown in this case, however, 
did not change significantly.  Therefore, only the current 
rating schedule need be considered.  

Under Diagnostic Code 7307, a 10 percent evaluation is 
warranted for chronic hypertrophic gastritis where small 
nodular lesions eroded and symptoms are shown.   A 30 percent 
evaluation is warranted for chronic hypertrophic gastritis 
where multiple small eroded or ulcerated areas are shown, 
with symptoms.  A 60 percent evaluation is warranted where 
severe hemorrhages, or large ulcerated or eroded areas are 
shown.  Atrophic gastritis includes a number of diseases, 
including pernicious anemia.  The underlying condition is to 
be rated.  38 C.F.R. § 4.114, Code 7307 (2006).  The medical 
evidence in this case does not show symptoms of chronic 
hypertrophic gastritis with multiple small eroded or 
ulcerated areas.  Therefore, Diagnostic Code 7307 will not be 
used.

Hiatal hernia is rated under Diagnostic Code 7346.  A 
60 percent evaluation requires pain, vomiting, material 
weight loss, and hemetemasis or melena with moderate anemia; 
or, other symptoms productive of severe impairment of health.  
A 30 percent evaluation requires persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, all of which is productive of considerable impairment 
of health.  A 10 percent evaluation is warranted for a hiatal 
hernia with two or more of the symptoms required for a 
30 percent evaluation, but of lesser severity than is 
required for that evaluation.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2006).

Because material weight loss, and hematemesis or melena with 
moderate anemia; or, other symptoms productive of severe 
impairment of health are not shown, the criteria of a 60 
percent rating under Diagnostic Code 7346 are not more nearly 
approximated.  However, because persistently recurrent 
epigastric distress with regurgitation accompanied by 
shoulder pain and severe GERD are noted, the criteria of a 30 
percent rating are more nearly approximated under Code 7346.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The Board will therefore grant a 30 percent rating under 
Diagnostic Code 7346 for the entire appeal period.  



Extraschedular Consideration

The Board also finds that the criteria for invoking the 
procedures for assignment of higher evaluations on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's service-connected disabilities 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluations); warranted 
frequent periods of hospitalization; or otherwise has 
rendered impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Moreover, the veteran requested a total disability rating for 
compensation purposes based on individual unemployability.  
The RO denied that claim and the veteran did not appeal.  
Therefore, the Board has no further jurisdiction to review 
this issue and the Board will not remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  


ORDER

A 50 percent schedular rating for migraines is granted for 
that portion of the appeal period prior to January 31, 2000, 
subject to the laws and regulations governing the payment of 
monetary benefits. 

A 20 percent schedular rating for residuals of a right leg 
stress fracture with arthralgia is granted for the entire 
appeal period, subject to the laws and regulations governing 
the payment of monetary benefits.  

A 30 percent rating for gastritis with history of hiatal 
hernia is granted for the entire appeal period, subject to 
the laws and regulations governing the payment of monetary 
benefits.  




REMAND

In pertinent part of an August 1991 rating decision, the RO 
continued a denial of service connection for hypertension.  
The veteran submitted a timely NOD in August 1992.  No SOC 
has been issued addressing this issue and it is not clear 
that the veteran has withdrawn his NOD.  In accordance with 
38 C.F.R. § 19.26, unless the matter has been resolved by a 
grant of benefits or the NOD is withdrawn, VA must prepare an 
SOC.  Thus, a remand is necessary.  Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92.  However, 
this issue will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect 
to the denial of service connection for 
hypertension.  The veteran should be 
informed that, under 38 C.F.R. § 20.302 
(2006), he has 60 days from the date of 
mailing of the statement of the case to 
file a substantive appeal or a request 
for an extension of time to do so.

Thereafter, if a substantive appeal has been filed, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


